Citation Nr: 1615388	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-47 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating greater than 10 percent prior to October 21, 2010, an initial rating greater than 30 percent prior to April 1, 2014, and an initial rating greater than 50 percent thereafter, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for a psychiatric disability, assigning an initial 10 percent rating.  The Veteran subsequently perfected a timely appeal.  

In a January 2011 rating decision, the RO assigned a higher initial 30 percent rating effective October 21, 2010, for the Veteran's service-connected psychiatric disorder (which was characterized as PTSD).  Because the initial rating assigned to the Veteran's service-connected PTSD is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, including the Veteran's Board hearing testimony, the Board has recharacterized the issue on appeal as stated on the title page of this decision.

The Board notes that the Veteran submitted a VA Form 9 (substantive appeal) in February 2016 regarding the issue of entitlement to service connection for sleep apnea.  This was submitted more than 60 days after the October 2015 statement of the case on this issue.  As such, this issue is no longer on appeal.  See 38 C.F.R. § 20.302(b) (2015).

The Board finally notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  At the hearing in March 2011, the Veteran reported that he retired and did not suggest that this was due to his PTSD.  Thus, the Board has no jurisdiction over this issue.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to October 21, 2010, the Veteran's PTSD was manifested by, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, and chronic sleep impairment.

2.  Prior to April 1, 2014, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as chronic sleep impairment, avoiding crowds, a decreased desire for socialization, and anxiety.  

3.  As of April 1, 2014, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, mild memory loss, and a difficulty in establishing work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating prior to October 21, 2010, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for an initial rating greater than 30 percent prior to April 1, 2014, and for an initial rating greater than 50 percent thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's private and VA treatment records.  In February 2008, October 2010 and April 2014, the Veteran was afforded VA examinations.  The Board recognizes that the Veteran has not been afforded a VA examination in approximately 2 years.  In Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the United States Court of Appeals for Veteran's Claims (Court) held that fulfillment of the VA's duty to assist included providing thorough and contemporaneous examinations when the record before the Board contained no evidence of the then-current level of disability.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  The Board has not interpreted this to mean that the Court has established a specific time limit beyond which a new examination is required automatically.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2015).  In this case, the evidence does not suggest a worsening of the Veteran's condition since his 2014 VA examination.  The Veteran indicated in September 2014 that he had no additional information or evidence to submit.  As such, the Board finds that this appeal may proceed without remand for a new examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

As noted previously, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" also were fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and adjudication of the claims may proceed on the current record.  In summary, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

The General Rating Formula for Mental Disorders, including DC 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 10 percent rating is provided for an acquired psychiatric disorder that causes an occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during the periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Factual Background and Analysis

The Veteran contends that he is entitled to increased evaluations for his service-connected PTSD during each of the time periods at issue in this appeal.  Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that an initial 30 percent rating is warranted prior to October 21, 2010, for PTSD.  In contrast, the Board also finds that the preponderance of the evidence of record demonstrates that an initial rating greater than 30 percent is not warranted at any time prior to April 1, 2014, and an initial rating greater than 50 percent is not warranted at any time since April 1, 2014.  

The record evidence shows that, in a statement dated August 2005 from the Veteran's spouse, the Veteran was always angry for no reason during service.  He was jumpy and unable to sleep.  

The Veteran was afforded a VA examination for his PTSD in February 2008.  The Veteran reported thinking about Vietnam 2 to 3 times per week.  The Veteran reported that he avoided groups and crowds and that he did not want to go to parties because he would get anxious and restless.  The Veteran also reported 2 anxiety attacks over the past year with his last being 1 month earlier.  He also reported getting depressed once or twice per week for thirty minutes.  He felt hopeless during this time period, but he denied suicidal thoughts at any time.  He reported difficulties with concentration and focus and was easily distracted.  He also reported memory difficulties for names and numbers over the past 10 years.  

Examination in February 2008 revealed the Veteran to be fully alert and oriented and well-groomed and attired.  His affect was full ranged and his thinking was logical and goal-directed.  His concentration was generally intact and his memory was also intact for immediate and short-term recall.  His remote and recent memory also was generally intact.  The Veteran's insight was fair and his judgment was somewhat impaired because of his continued use of alcohol in spite of knowing the risks with it.  The examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified, and alcohol abuse.  A GAF score of 75 was assigned.  The examiner concluded that the Veteran had anxiety symptoms from his service, but that he did not meet the criteria for a diagnosis of PTSD. He had abused alcohol for several years perhaps because of his symptoms related to Vietnam.  He had moderate social impairment because of his anxiety symptoms, but no occupational impairment.  He did have mild occupational impairment in the past due to his alcohol use.  The prognosis appeared good and would be even better if the Veteran would abstain from alcohol.  

The Veteran was seen by VA in March 2008.  He reported depression, anxiety, insomnia and nightmares.  He also admitted to having crying spells but was vague regarding the details.  He denied mania, psychosis, feelings of hopelessness, helplessness, anhedonia, audio or visual hallucinations and suicidal or homicidal ideations.  He was diagnosed with an anxiety disorder at this time and a GAF score of 75 was assigned.  

The Veteran subsequently was seen in October 2009 by VA for a mental health consultation.  The Veteran reported continued dreams about his time in Vietnam.  He also had frequent intrusive memories while awake.  He also had been feeling depressed and had crying spells.  He reported suicidal thoughts, on and off, in the past, but he denied any recent suicidal thoughts.  He denied any auditory or visual hallucinations.  There were no delusions.  It was also noted that the Veteran was married with 3 children and that he had a degree and had worked for the same organization for 32 years.  At this time, he had been retired since 2005.  Examination revealed the Veteran to be casually dressed and fairly groomed.  He was alert and oriented in all spheres.  His mood was neutral and his affect was congruent to mood.  He did not seem to be anxious or nervous and no hyperarousal was noted.  His thought processes were goal-directed without any flight of ideas or loose associations.  The Veteran denied any suicidal or homicidal ideations or auditory or visual hallucinations.  Insight and judgment were deemed to be intact.  The Veteran was diagnosed with an anxiety disorder, not otherwise specified, and alcohol abuse in partial remission.  A GAF score of 58 was assigned at this time.  

The Veteran was seen for VA treatment in January 2010.  The Veteran was still noted to have nightmares and sleep disturbance.  The Veteran reported that he felt guilty because of his difficulty "developing bonds" with family members.  He also experienced anxiety, but he denied suicidal or homicidal ideations or psychosis.  His judgment and insight were deemed to be adequate.  His thought processes were logical, coherent and goal-directed and he had no delusions or hallucinations.  The Veteran was diagnosed with an anxiety disorder and a GAF score of 50 was assigned.  According to a November 2010 VA treatment note, the Veteran was alert and oriented in all spheres.  He had a depressed mood and affect.  The Veteran reported that his thoughts of Vietnam had worsened.  His sleep was also disturbed more.  An anxiety disorder was again diagnosed, as well as rule out PTSD.  A GAF score of 50 was again assigned.  

The record also contains a private treatment note dated September 2010.  It was noted that the Veteran's psychiatric history was extensive.  He reported a history of anxiety, depression and sleep disorder.  He stated that he avoided people.  However, he noted that he had been married for 37 years and that he had 3 children.  He endorsed suicidal thoughts at this time but denied any plan or prior attempt.  The Veteran also described feelings of hopelessness and despair.  He denied homicidal thoughts.  An October 2010 private treatment note indicates that the Veteran was in a bad mood (he reported that his mood was often dependent on the weather).  His sleep fluctuated.  He described his relationship with his wife as his best relationship.  He enjoyed watching television and fishing with his wife.  His relationship with his son was described as "strained."  He reported suicidal thoughts after returning from Vietnam.  

The Veteran also was afforded a VA psychiatric examination in October 2010.  It was noted that he had been married for the past 33 years and that he had 3 children and a Bachelor of Science degree.  He last worked in 2005 when he retired after 33 years of employment.  The Veteran reported increased nightmares 2 times per week and memories of Vietnam with flashbacks once per week.  He also reported a loss of intimacy causing him and his wife to grow further apart.  He would jump from unexpected sounds and avoided crowds, big open spaces and large stores.  He felt guilty because his children were close to their mother but not to him.  The Veteran denied suicidal or homicidal ideations.  There was a decreased desire and interest in socialization and a decreased sexual desire.  He reported that he had no friends and that he stayed to himself in his room.  Examination revealed normal thought processes and communication.  He was able to carry out independent activities such as bathing, clothing, driving and so on.  The Veteran was cooperative and had coherent speech.  There was a restricted affect and a depressed mood.  He did not have suicidal or homicidal thoughts, auditory or visual hallucinations, paranoid thoughts or delusions.  He was alert and oriented and his judgment and insight were deemed to be good.  The Veteran was diagnosed with PTSD, chronic, continuous, of low to moderate degree.  A GAF score of 60 was assigned at this time.  

The Veteran was seen for VA treatment in July 2012.  The Veteran reported poor sleep.  He had difficulty falling and staying asleep due to neighborhood kids using firecrackers.  These sounds added to his anxiety and irritability.  Examination revealed him to be alert and oriented in all spheres.  He was well-groomed and dressed in casual clothing.  His mood was stable and his affect was appropriate.  His speech was clear and concise and his judgment and insight were good.  He denied any suicidal or homicidal ideations.  He also denied any auditory or visual hallucinations.  His diagnosis of PTSD was confirmed.  

A September 2012 VA treatment note reflects that the Veteran was being seen for his initial appointment with this provider.  The Veteran reported that he got 3 to 4 hours of sleep per night.  He was groomed and dressed appropriately.  He was alert and his speech was clear with a normal rate and tone.  His mood was neutral and his affect was appropriate to situation.  His thought processes were logical and linear and he denied suicidal or homicidal ideations.  He was not paranoid or delusional and he denied audio or visual hallucinations.  He was alert and oriented to all spheres and his judgment and insight were deemed to be good.  He was diagnosed with PTSD and a GAF score of 55 was assigned.  According to another VA treatment record from September 2012, the Veteran was alert and oriented in all spheres.  He was well-groomed and his mood was stable and his affect was appropriate.  His judgment and insight were deemed to be good.  He denied any suicidal or homicidal ideations as well as any auditory or visual hallucinations.  His diagnosis of PTSD was confirmed.  

The Veteran was seen again for VA treatment in December 2012.  The Veteran reported poor sleep as well as increased anxiety.  His anxiety was worse during deer season because he would hear the hunters' guns.  He also had anxiety with fireworks.  Examination revealed him to be alert and oriented in all spheres.  He was well-groomed and dressed in casual clothes.  His mood was stable and his affect was appropriate.  His speech was clear and concise and the examiner concluded that the Veteran's judgment and insight were good.  The Veteran denied any suicidal or homicidal ideations and he denied any auditory or visual hallucinations.  He was diagnosed with PTSD.  

According to a February 2014 VA treatment note, the Veteran complained of poor sleep with recurring nightmares.  The Veteran also noted panic attacks 2 to 3 times per week.  The Veteran was alert and oriented in all spheres.  He was well-groomed and dressed in casual clothes.  His mood was stable and his affect was appropriate.  His judgment and insight were good.  The Veteran denied any suicidal or homicidal ideations.  He also denied any auditory or visual hallucinations.  A diagnosis of PTSD was assigned.  

The Veteran was afforded a VA examination in April 2014.  It was noted that he suffered from PTSD and an unspecified depressive disorder.  These are co-morbid diagnoses with overlapping symptoms.  The examiner concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  It was further noted that the Veteran continued to be married to his wife of 40 years.  He was currently unemployed.  He reported that he retired in 2006.  The Veteran reported that he had nightmares 2 to 3 times per week, night sweats, panic attacks 2 to 3 times per week, fatigue and a difficulty being in crowds.  He denied suicidal ideations.  

Examination in April 2014 revealed a depressed mood, anxiety, chronic sleep impairment and disturbances of motivation and mood.  The Veteran also exhibited mild memory loss, such as forgetting names, directions or recent events.  The Veteran also had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran's cognitive function was found to be within normal limits, with short-term memory impairment (recalled 2 out of 3 items).  The Veteran was oriented to person, place, time and situation.  He had an anxious mood with a congruent affect.  He was alert, cooperative and tracked conversation well.  While he had poor eye contact, his speech had a normal rate and volume.  He was appropriately groomed and he denied suicidal or homicidal ideations.  He also denied audio or visual hallucinations.  He was independent in his activities of daily living.  

The preponderance of the evidence discussed above demonstrates that the Veteran is entitled to an initial 30 percent rating prior to October 21, 2010, but he is not entitled to an initial rating greater than 30 percent at any time prior to April 1, 2014, or to an initial rating greater than 50 percent at any time since April 1, 2014, for his service-connected PTSD.  Prior to October 21, 2010, the Veteran met the criteria for an evaluation of 30 percent for his service-connected PTSD.  According to the February 2008 VA examination report, the Veteran had moderate social impairment but his memory generally was intact.  He was fully alert and oriented and his affect was full-ranged.  His insight was fair and his judgment was somewhat impaired due to alcohol use.  He suffered from no current occupational impairment but he did have mild occupational impairment in the past due to his alcohol use.  A GAF score of 75 was assigned.  The same score was assigned in March 2008 and the Veteran was diagnosed with an anxiety disorder.  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Scores ranging from 71 to 80 represent symptoms, if present, that are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).

An October 2009 VA treatment note indicates that the Veteran had intrusive memories and dreams and he had been feeling depressed with crying spells.  He also noted suicidal thoughts in the past, but denied any recent thoughts.  The Veteran was married and had worked a job for 32 years.  He retired in 2005.  His mood was neutral and his affect was congruent to mood.  A GAF score of 58 was assigned.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

In January 2010 he reported difficulty developing bonds with family members and he was assigned a GAF score of 50.  Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  In September 2010, he stated that he avoided people and endorsed suicidal thoughts without any current plan or prior attempt.  

In light of the above, the Board finds that the Veteran is entitled to an initial 30 percent rating prior to October 21, 2010.  Despite the GAF score of 75 noted in February 2008, the Veteran still was noted to have social impairment where he avoided crowds and did not want to go to parties.  He also reported getting depressed once or twice per week.  A 10 percent rating is intended for an individual that only experiences mild or transient symptoms during periods of significant stress.  See 38 C.F.R. § 4.130.  In this case, the Veteran suffered from chronic symptoms resulting in social impairment.  Therefore, the Board finds that the Veteran's symptoms prior to October 21, 2010, are reflected more appropriately by a 30 percent rating, as this rating is meant to reflect occupational and social impairment due to symptoms such as depressed mood, chronic sleep impairment and anxiety.  

The preponderance of the record evidence demonstrates that an initial rating greater than 30 percent is not warranted at any time prior to April 1, 2014.  A higher evaluation of 50 percent requires evidence of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, panic attacks more than once a week, impairment of short- and long-term memory, impaired judgment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.  There is no evidence of occupational or social impairment with reduced reliability and productivity prior to April 1, 2014.  The Veteran's mood was found to be stable and appropriate upon treatment in July 2012.  His judgment and insight were good and his judgment again was noted to be good in September 2012.  A GAF score of 55 was assigned, reflecting more moderate symptoms (as noted above).  His judgment again was deemed to be good upon treatment in December 2012 and February 2014.  The Veteran remained married to his wife of nearly 40 years.  Therefore, the preponderance of the record evidence does not reflect that the Veteran suffered from occupational and social impairment with reduced reliability and productivity prior to April 1, 2014.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an initial rating greater than 50 percent at any time since April 1, 2014.  A higher evaluation of 70 percent requires evidence of occupational and social impairment with deficiencies in most areas, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130.  According to the April 2014 VA examiner, the Veteran's symptoms only resulted in occupational and social impairment with reduced reliability.  He continued to be married, suggesting he did not suffer from an inability to establish effective relationships.  While he did suffer from short-term memory impairment and he reported panic attacks more than once per week, he was fully oriented in all spheres and denied suicidal ideations or hallucinations.  Despite the Veteran's reported symptoms, however, the April 2014 VA examiner did not conclude that he suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  No subsequent records suggest such a degree of impairment either.  As such, an initial rating greater than 50 percent is not warranted at any time since April 1, 2014.  

The Board recognizes that the Veteran and others believe he is entitled to higher evaluations for his service-connected PTSD throughout the pendency of his claim.  In February 2009, the Veteran submitted a statement in which he indicated that he was more social prior to his military service.  He also reported a "problem with [his] wife and kids because of the depression and sleep disorder."  He also noted that, during a prior evaluation, his doctor said his judgment was impaired due to alcohol.  He denied this, saying that he was just a social drinker drinking only 1 to 2 drinks per weekend.  He also testified in March 2011 that he was experiencing panic attacks at least twice a week and he had sleep impairment.  He reported that he never really got close to his children.  Despite these reported symptoms, the preponderance of the evidence does not indicate that the Veteran had the degree of occupational and social impairment contemplated for higher ratings during the time periods at issue in this appeal.  As such, these statements do not show that a higher schedular rating is warranted at any time during the pendency of this claim.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 30 percent rating is warranted prior to October 21, 2010.  The Board also finds that the preponderance of the evidence does not support assigning an initial rating greater than 30 percent is not warranted at any time prior to April 1, 2014, and an initial rating greater than 50 percent is not warranted at any time since April 1, 2014.

Extraschedular

The Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Court indicated in Thun that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are encompassed adequately in the assigned schedular ratings.  In this respect, the Veteran has complained of symptoms such as depression, social impairment, anxiety, panic attacks and a history of suicidal ideation (with no plan or intent).  His assigned ratings throughout the claims period contemplate the impairment of function caused by these symptoms.  The Board recognizes that the Veteran suffers from occupational impairment as a result of his symptoms.  He has not exhibited a degree of occupational or social impairment to suggest that the rating schedule is inadequate, however.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

Entitlement to an initial 30 percent rating prior to October 21, 2010, for PTSD is granted.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


